Title: From James Madison to Samuel Miller, 19 January 1822
From: Madison, James
To: Miller, Samuel


                
                    Dr Sir
                    Montpr. Jany 19 1822
                
                I have just recd. the volume from your pen which you politely forwarded. Not being sure that I shall very soon be able to give it the due perusal, I think it proper not to postpone my acknowledgements for the favor. I can not doubt that I shall find the subject discussed with the ability, the erudition and the candour of which you have heretofore given pledges to the public.
            